Per Curiam:

The parties stipulate that, subject to approval of the court, this appeal may be submitted and determined on the abstracts and briefs filed in case No. 28, 431, Roxana Petroleum Corp. v. Jarvis et al., ante, p. 365, 273 Pac. 661. The stipulation is approved and, on the authority of the decision in the case of Roxana Petroleum Corp. v. Jarvis et al., the judgment of the district court is reversed, and the cause is- remanded with direction to enter judgment and otherwise proceed in accordance with the views expressed in the opinion in that case.